The Honorable Evelyn Ammons State Representative P.O. Box 1005 Waldron, Arkansas 72958-1005
Dear Representative Ammons:
This is in response to your request for an opinion on whether the City of Waldron can grant its employees the right to retire at age 62 and provide continued health insurance benefits to employees who have participated in the City's health insurance in the past and have been employed by the City for at least ten years. Your question is whether the City of Waldron can legally provide these benefits to its retired employees.
It is my opinion that any proposed plan in this regard must comply with A.C.A. § 24-12-129, which provides as follows:
  When any municipal official or municipal employee age fifty-five (55) or over, who has completed twenty (20) years of service to the municipality and who is vested in the retirement system retires, the official or employee may continue to participate in the municipality's health care plan, receiving the same medical benefits and paying the same premium as active employees as long as the retired official or employee pays both the employer and employee contributions to the health care plan.
This statute authorizes the action you suggest, but only for officers or employees of a certain age with twenty years of service, and only if the individual pays both the employee and employer contributions. Pension systems and fringe benefits of municipal employees are listed as "state affairs" subject to the general laws of the state, rather than as "municipal affairs." See A.C.A. § 14-43-601 (a)(1)(F) and (G). Municipalities may only exercise local legislative authority over "state affairs" if not in conflict with state law. A.C.A. § 14-43-601 (a)(2). Any local ordinance addressing the topic you describe must therefore be consistent with A.C.A. § 24-12-129 above. Consultation with the counsel to whom the City normally looks for legal advice may be necessary for the development of any plan or policy in this regard. I have enclosed a copy of Op. Att'y Gen. 98-066, which also addresses A.C.A. § 24-12-129, for added information in this regard.
Senior Assistant Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh
Enclosure